DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The aforementioned claims state a mixture of “raw black soap”, which is not described in the specification chemically or structurally to enable the skilled artisan of what it pertains. Does “Black soap” encompass a description of color or chemical composition that give it its meaning? The specification does not convey to the skilled artisan what “black soap” pertains nor does it enable the skilled artisan to make or use .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states at line 4, “further combined in a 16:1 ratio with a 1:1 mixed ratio”. This phrase is confusing because what ratio is 16:1 and which is 1:1? Is the body butter and coconut oil combined at 1:1 and the combination of coconut oil and back soap combined at 16:1 with the second mixture? The claim is confusing and not written in a way to convey the metes or bounds of the invention. Appropriate corrections are required.
Claim Interpretation
The claim is interpreted a product by process claim in which the composition is comprised of a “black soap”, coconut oil and body butter with proportions, prepared and placed in tube dispenser. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koiteh (8,449,895) in view of Lepsius et al (5,597,253).
Koiteh teaches a personal conditioning cleansing cream comprising approximately 20% African Black Soap, 3% coconut oil, 3% rosemary extract, 17.5% shea butter (col. 2, lines 33-55).
Koiteh teaches the amounts as approximate but appears to not overlap with 1:1 mixture of coconut oil and shea butter. 
It would have been obvious to the skilled artisan to optimize the components to suggest a ratio that does not overlap. Increasing the amounts of essential oils and butters, which are well known for their ability to impart smoothness to the skin would have been obvious in the absence of a showing to the contrary. The well-known oils and butters are utilized in Koiteh for that purpose of producing a cream to leave the skin soft (see abstract) and therefore one skilled in the art would have been within his purview to optimize the proportions to suggest the desired level of creaminess of the formulations 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

With respect to the dispenser of the cream disclosed in Koiteh, Koiteh is silent on said dispenser, but Lepsius et al teaches a stick refill dispenser as shown in figure 5 that screws the stick to expose the top for application on the user’s skin. Lepsius et teach including a spreadable product mass molded to form by the tube dispenser and pushed through and spread upon the user (col. 2, 13-23). 
One skilled in the art would have been motivated to include a stick container to dispense the compositions of Koiteh to the users skin in view of the teachings of Lepsius et al and since Koiteh teaches that his formulation may be packaged and manufactured in a variety of different consistencies (col. 3, lines 25-28).
With respect to the process claims, the claims are constructed in a product by process claim wherein the claims novelty is depended upon the composition of the claimed invention. The process portion of the claim is considered obvious unless applicant’s can establish an unobvious difference between the claim product and the prior art product.
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koiteh et al (8,449,895) in view of Lepsius et al (5,597,253) as applied to claims 1-2 and 4 above, and further in view of Silberstein et al (10,434,058).
Koiteh et al is relied upon as set forth above. Koiteh et al do not teach an additional essential oil of honey as called out in claim 3.
Silberstein et al disclose a personal cleansing composition comprising essential oils and humectants for personal cleansing including humectants such as honey in amounts from 0 to 10% (col. 8, lines 23-27 and claim 1).
It would have been obvious to the skilled artisan to include additional humectants or essential oil for moisturizing purposes of the personal cleansing compositions having forms of creams, gels and soaps (claim 11 of Silberstein et al), given the teachings of similar essential oils and humectants found in Koiteh. Accordingly, the addition of said essential oil or humectant would add in synergistic and beneficial manner, in the absence of a showing to the contrary. 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761